United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1477
                                   ___________

Khampheng Phokhasombath; Sisong       *
Phokhasombath,                        *
                                      *
             Petitioners,             * Petition for Review of an
                                      * Order of the Board of
       v.                             * Immigration Appeals.
                                      *
                   1
Alberto Gonzales, Attorney General    * [UNPUBLISHED]
of the United States of America,      *
                                      *
             Respondent.              *
                                 ___________

                             Submitted: September 29, 2005
                                Filed: October 5, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Laotian citizens Khampheng and Sisong Phokhasombath, husband and wife,
petition for review of an order of the Board of Immigration Appeals (BIA) affirming
an Immigration Judge’s (IJ’s) denial of their applications for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT), as well as the IJ’s


      1
      Alberto Gonzales has been appointed to serve as Attorney General of the
United States, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
denial of voluntary departure. Having carefully reviewed the record, we deny the
petition. See Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004)
(standard of review).

       We defer to the IJ’s credibility findings, because the IJ gave specific, cogent
reasons for disbelief, see Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir. 2004) (per
curiam); and we find that the noted discrepancies between Khampheng’s application
and asylum-interview statements, in contrast to the testimony he gave at the merits
hearing, were material to the asylum claim, see Prawira v. Gonzales, 405 F.3d 661,
662-63 (8th Cir. 2005) (inconsistencies or omissions that relate to basis of
persecution are not minor but are at heart of asylum claim). Because the
Phokhasombaths did not establish past persecution, they were not entitled to a
presumption that their fear of future persecution is well founded, and they failed to
offer specific credible evidence that reasonable persons in their position would fear
persecution if returned. See Kondakova v. Ashcroft, 383 F.3d 792, 798 (8th Cir.
2004), cert. denied, 125 S. Ct. 894 (2005). In this regard, the IJ reasonably concluded
that the Phokhasombaths’ problems were limited to the region where they had lived
in Laos, given that Khampheng testified his problems were with local authorities. See
8 C.F.R. § 208.13(b)(3)(i) (2005).

      The remaining arguments the Phokhasombaths raise provide no basis for
granting their petition; they failed to raise to the BIA their challenges to the denial of
withholding of removal and CAT relief, see Ateka v. Ashcroft, 384 F.3d 954, 957
(8th Cir. 2004); and we lack jurisdiction to consider the denial of voluntary departure,
see Lorenzo-Gonzales v. Gonzales, 419 F.3d 754, 756 (8th Cir. 2005) (per curiam).

      Accordingly, we deny the petition.
                     ______________________________




                                           -2-